COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                                     ORDER

Appellate case name:          Jeannine Darlene Norris Jones v. Jonathan Jones

Appellate case number:        01-20-00073-CV

Trial court case number: C-1-PB-18-000093

Trial court:                  Probate Court No. 1 of Travis County, Texas1


       The en banc court has unanimously voted to deny appellee’s motion for en banc
reconsideration. It is ordered that the motion is DENIED.

        It is so ORDERED.

Judge’s signature: /s/ Amparo Guerra
                    Acting individually               Acting for the Court*


*En banc court consists of Chief Justice Radack and Justices Kelly, Goodman, Landau, Hightower,
Countiss, Rivas-Molloy, Guerra, and Farris.


Date: May 12, 2022




1
 The Texas Supreme Court transferred this appeal from the Court of Appeals for the Third District of Texas. TEX.
GOV’T CODE § 73.001 (authorizing transfer of cases between courts of appeals).